Appeal dismissed in view of the decision of motion in Volpi v. Gambini [ante, p. 605], decided herewith. Present — Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ.
Pursuant to the Provisions of Rule 1 of the Rules of Civil Practice, Austin K. Griffen, Esq., Residing at Mamaroneck, in the County of Westchester, N. Y., is Hereby Appointed a Member of the Committee on Character and Fitness of Applicants for Admission to the Bar in and for the Ninth Judicial District, in Place of Henry R. Barrett, Esq., Resigned, to Serve on Such Committee During the Pleasure of the Court; Such Appointment to Take Effect January 9, 1935. Present — Lazansky, P. J., Young, Hagarty, Carswell, Seudder, Tompkins, Davis and Johnston, JJ.